DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Response to Arguments
The amendments submitted 12/02/2020 have been entered.  Claims 1-20 remain pending, with Claims 12-14 withdrawn as previously indicated.
The Prior Art is:
Kajaria et al., U.S. Patent Publication 2013/0284455, hereinafter Kajaria
Surjaatmadja et al., U.S. Patent Publication 2009/0194273, hereinafter Surjaatmadja
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because a new interpretation of the prior art is being applied as it relates to the amendments as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the recitation of “opening multiple low pressure valves at the manifold” is vague and indefinite.  It is not clear if the claim is intended to recite that the multiple low pressure valves are some number of low pressure valves recited in claim 1, or are intended to be different valves.  While the selection of such elements largely remains arbitrary, clarification is required.  For examination purposes, the claim shall be interpreted as being some number of the prior recited low pressure valves at the manifold.  Likewise, Claims 4 and 5 are rejected as depending from an indefinite claim.  
Similarly, Claim 6 recited “opening a high pressure valve” such that it is unclear if it is intended to recite one or a plurality of such valves as presented in Claim 1, or a different element.  It is assumed that such a valve is the same as one of the number recited in Claim 1 and will be treated as such, however clarification is required.  Likewise, Claims 7-11 are rejected as depending from an indefinite claim. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria (2013/0284455) in view of Surjaatmadja (2009/0194273).
Regarding Claim 1, Kajaria discloses a method of remotely pairing high and low pressure valves at a manifold with pumps of a multi-pimp system circulating a slurry at an oilfield, the method comprising:
Opening all high pressure valves of the manifold (in the case of all truck systems being used, all high pressure exit valves 42 are opened; Paragraphs 0031, 0032);
Sequentially opening low pressure valves at the manifold (a number of low pressure valves generically defined as the not illustrated inlet control valves for the slurry inlet 35 connecting a slurry supply and each truck system; Paragraphs 0029, 0031, 0033);
Identifying a responsive fluid based detection in a pump of the multi-pump system to monitor for a dedicated fluid flow to the pump trucks upon opening of a given low pressure valve (slurry is supplied to the truck systems through pipeline 20 and brank line 29 as seen in Figure 2 when the valve for the inlet is open; Paragraph 0029), the dedicated fluid flow indicating fluid flowing directly from the given low pressure valve to the pump rather than to the other pumps of the multi pump system, thus establishing a pairing between the given low pressure valve and the pump (as the valve acts as the regulator for the final inlet point to the truck pump from a slurry supply, the identifying of fluid passing 
Recording the pairing between the pump and the opened low pressure valve at a control unit at the oilfield (Examiner notes that as seen in Figure 2, each cluster of pump trucks 16 includes a valve system which is connected as part of the manifold, each of the low pressure inlet valves thereof would be linked to a given pump as part of the action of flowing fluid through the system).  
While Kajaria discloses the above methods related to using the pumping system, it does not expressly disclose the use of a sensor located to monitor for fluid flow upon opening a given low pressure valve nor does it expressly disclose opening all high pressure valves prior to opening low pressure valves.  
However, Examiner notes that it would have been obvious for the operation to include opening all the high pressure valves prior to opening low pressure valves, as doing so merely constitutes one such order of operations from a finite number of operations (one example being the use of two truck pumping systems, either both high pressure valves are opened first followed by the low pressure outlet valves, the low pressure valves are opened first, or the high/low pressure valves are opened in staggered fashion), such that it would have been obvious to try such a configuration from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143, Subsection I, E).
Additionally, Surjaatmadja teaches the use of a fracturing manifold system which includes a number of flow sensors configured to measure pressure/fluid flow in the line which would indicate a fluid connection between two elements along the manifold system (Paragraph 0144).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kajaria to include using a sensor to expressly indicate fluid flow through the system to indicate that a given valve/pump are in fluid communication as taught by 
Examiner notes, that as discussed in previous actions, the action of “pairing” in the abstract is seen as being broad, as the act of pairing two elements based on their operation does not appear to impart any meaningful altering of their structure or operation, such that a pairing of a valve and its corresponding pump based on the detection of common fluid flow appears to largely be a step which arises from the construction of the system.
Regarding Claim 2, Kajaria discloses the method further comprises identifying responsive fluid based detections at remaining pumps of the multi-pump system to identify individual pairings between the remaining low pressure valves and pumps, the identified individual pairings between the low pressure valves and the pumps recorded at the control unit, as each individual cluster of trucks (as seen in Figures 1 and 2) includes a respective valve coupling with low and high pressure valves.  As detailed in the modification to Claim 1, using a sensor to indicate a fluid connection between any two elements would act in a generic sense to identify those elements as “paired”.
Regarding Claim 3, Kajaria further discloses that multiple of the low pressure valves at the manifold may be opened (as part of the establishing the pumping of fluid, the individual valves of trucks 16 must be opened; Paragraphs 0028);
Confirming the absence of any responsive pressure increase in any pump of the multi-pump system (as the valves are actuated to establish fluid communication, once the valves are actuated the pressure in turn would flow fluid through the pipes, wherein Kajaria does not disclose such increases as part of the operation; Paragraphs 0028, 0030, additionally, in view of the modifications made in relation to Claim 1, the flow indicating sensors would act to confirm any changes in local pressure);

While Kajaria discloses the above process related to opening low pressure valves and flowing slurry therethrough, it does not expressly disclose that such a step would occur after the closing of all valves and before the opening of the given pressure valve (uniquely identified as the low pressure valve in Claim 1).
However, Examiner notes that in order to open said valves, at least those valves must first be closed, wherein the selection of all valves being open or closed merely constitutes a selection between having the valves be initially open or initially closed, such that it would have been obvious to try having all the initial valves closed prior to connection to the wellbore slurry system in the absence of applied fluid (MPEP 2143, Subsection I, E).  Additionally, while Kajaria does not expressly disclose that such an action would occur before the opening of the given low pressure valve in Claim 1, as the selection of valves from a plurality merely constitutes the arbitrary selection of one such slurry inlet valve, any valves which are opened prior to the actuation of the arbitrary valve in Claim 1 would constitute the “multiple low pressure valves” being opened first, wherein the actuation of a number of valves at different times intervals merely relates to the selection of one such valve which is opened at a later time.  In the absence of more specific details related to the selection of actuation and/or the variance in methodology related to selecting a different number of valves opened in a different sequence.
Regarding Claim 4, in view of the modification made in relation to Claim 3, as the selection of a number of low-pressure valves is effectively arbitrary, the number of the multiple opened is likewise an arbitrary distinction, noting that the number of such valves is based on the number of pump skids, such 
Regarding Claim 5, Kajaria further discloses that the manifold comprises stations (located at the pump skids 32 in Figure 2) each having a high pressure valve (42) and two low pressure valves (each pump truck of a section in Figure 2 includes its own inlet and corresponding valve; Paragraph 0029), the multiple comprises one of the two low pressure valve for each of the stations (Examiner notes that in the absence of more specific distinctions between the low pressure valves in terms of the actions taken or structure present, the selection of valves from the system as being part of the multiple or the given merely constitutes an arbitrary selection).
Regarding Claim 6, Kajaria further discloses:
Closing all the valves at the manifold (as the valves are disclosed as moving between open and closed positions based on their need, the action of closing all the valves is part of the prolonged operation of opening and closing said valves; Paragraph 0038);
Opening a high pressure valve at the manifold (Paragraph 0038),
Identifying a responsive fluid based detection in a pump of the multi-pump system (as the system includes a number of truck based pumps 16 where the action of flowing slurry though the pumps/valves is based on identifying fluid to flow therethrough; Paragraph 0028);
Recording the identifying of the fluid based detection as a pairing between the pump and the opened high pressure valve at a control unit at the oilfield (Examiner notes that as seen in Figure 2, each cluster of pump trucks 16 includes a valve system which is connected as part of the manifold, each of the low pressure pumps 42 thereof would be linked to a given pump as part of the action of flowing fluid through the system).
As detailed in the modification to Claim 1, the detection of fluid within a conduit would act as an identification of the connected nature of two elements of the manifold system.
Claim 7, in view of the modifications made in relation to Claim 1, Kajaria discloses the method further comprises sequentially opening remaining high pressure valves at the manifold and identifying responsive fluid based detections at remaining pumps of the multi-pump system to identify individual pairings between the remaining high pressure valves and pumps, the identified individual pairings between the low pressure valves and the pumps recorded at the control unit, as each individual cluster of trucks (as seen in Figures 1 and 2) includes a respective valve coupling with low and high pressure valves, as with Claims 1 and 6, the association between the individual valves and their respective pumps is taken as a largely arbitrary association as the construction of the system inherently requires such a generic “pairing”.
Regarding Claims 8 and 9, Kajaria further discloses performing a fracturing operation at the oilfield with the slurry (Paragraph 0028).
Regarding Claim 10, Kajaria further discloses employing the control unit to close identified high and low pressure valves at the manifold, wherein a given pump may be taken off-line from the application, the given pump identified by the control unit as paired to the identified high and low pressure valves (wherein required service is performed on trucks after the valves are closed to provide isolation; Paragraph 0065).
Regarding Claim 11, Kajaria further discloses that additional pumps (16) can be added to the system (as seen in Figure 1, a number of pumps can be coupled to the fluid conduits) the adding including hydraulically coupling the added pumps to additional high and low pressure valves at the manifold, verifying pairing between the additional high pressure and low pressure valves at the manifold and the added pump, the verifying accounting for the identified individual pairs recorded at the control unit (as each individual pump unit includes the associated valves as seen in Figure 2, the attachment of any number of trucks beyond the first merely constitutes the actions of reaching a number as seen in 
Regarding Claim 15, Kajaria discloses a multi-pump manifold system for circulating a slurry at an oilfield, the system comprising:
A manifold for obtaining a slurry (defined as the piping systems coupled between the truck pumps 16 and the wellheads 18 as seen in Figure 1);
A plurality of pumps (16) hydraulically coupled to low pressure valves (a number of low pressure valves generically defined as the not illustrated inlet control valves for the slurry inlet 35 connecting a slurry supply and each truck system; Paragraphs 0029, 0031, 0033) at the manifold for obtaining low pressure slurry therefrom, the pumps hydraulically coupled to high pressure valves (42) for returning high pressure slurry to the manifold path (Paragraphs 0030, 0031, 0033);
A control unit coupled to the manifold for directing opening and closing of the high and low pressure valves, the control unit communicatively coupled to each of the plurality of pumps for obtaining fluid based information therefrom (Examiner notes that any system which is responsible for opening and closing the valves, including but not limited to a human operator would meet the limitations of acting as a controller);
A processor of the control unit for pairing each of the plurality of pumps to individual high and low pressure valves at the manifold based on fluid based information obtained during the opening and closing of the valves by the control unit (in such a case where a user opens and closes the valves as needed based on the slurry requirements; the action of pairing valves and pumps is taken as an arbitrary distinction as seen in Figure 2, each pump truck includes a connection point with the valves such that the valves in question are effectively already assigned to a given pump), the pairing being determined based upon an indication of a dedicated flow from a specific low pressure valve to a specific pump of the plurality of pumps rather than to other pumps of the plurality (supplying slurry from the inlet supply to 
While Kajaria discloses the above methods related to using the pumping system, it does not expressly disclose the use of a sensor located to monitor for fluid flow upon opening a given low pressure valve.
Additionally, Surjaatmadja teaches the use of a fracturing manifold system which includes a number of flow sensors configured to measure pressure/fluid flow in the line which would indicate a fluid connection between two elements along the manifold system (Paragraph 0144).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kajaria to include using a sensor to expressly indicate fluid flow through the system to indicate that a given valve/pump are in fluid communication as taught by Surjaatmadja.  Doing so would give a user greater information about the flow within the manifold system to positively indicate fluid flow, wherein the indication of flow using such sensors it useful in confirming that fluid is being directed to the wellbore (as compared to not flowing at all or flowing at a lesser pressure due to leakage; Paragraphs 0144, 0145).
Regarding Claim 16, in view of the modifications made in relation to Claim 15, Surjaatmadja further teaches that the sensors (and by extension a controller connected thereto) can be used to determine leak information based on fluid flow obtained during opening and closing of valves (Paragraph 0144).
Claim 17, in view of the modifications made in relation to Claim 15, Surjaatmadja further teaches that the sensors may include flow meters and pressure transducers as part of the flow direction sensors (Paragraph 0144).
Regarding Claim 18, Kajaria further discloses that the manifold is a first manifold (taken as the high pressure pipe line (24) wherein a second low pressure manifold (pipeline 20; as seen in Figure 2) exists and is coupled to the first manifold as well as the plurality of pumps for circulating slurry/water (Paragraphs 0028, 0029, 0031, 0060).
Regarding Claim 19, Kajaria further discloses that the system includes a mixer (blender 19) configured to provide the slurry to the low pressure slurry to the manifold from water and proppant sources (Paragraphs 0006, 0028).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria (2013/0284455) in view of Surjaatmadja (2009/0194273) as applied to Claim 15, and in further view of Shampine et al., U.S. Patent Publication 2007/0277982, hereinafter referred to as Shampine.  
Regarding Claim 20, Kajaria in view of Surjaatmadja teaches the limitations presented in Claim 15 as previously discussed, but is silent as to the specific pressures of high and low pressure slurries in the system.
Additionally, Shampine teaches that low pressure slurry can be circulated through the system at pressure between 60-100 psi (Paragraph 0021) and that high pressure fracturing slurry can be pressurized to very high levels in the range of 10,000-15,000 psi (Paragraphs 0003, 0022).
Therefore, it would have been obvious for the low and high pressure slurry pressures to fall in the recited ranges (below approximately 300 and in excess of 3000) as taught by Shampine.  Doing so merely constitutes the selection of known pressures for slurry running through a system as it relates to high and low pressure ranges (Paragraphs 0021, 0022).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676